Citation Nr: 1211317	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-35 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to November 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and March 2008 rating decisions by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on this matter was held before the undersigned Veterans Law Judge on February 13, 2012.  A copy of the hearing transcript has been associated with the file.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Here, although the Veteran filed his claim seeking service connection for PTSD specifically, the Board notes that the Veteran has been diagnosed with and has sought treatment for both PTSD and adjustment disorder with mixed depression and anxiety.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder, to include PTSD and adjustment disorder.  Clemons, supra. 

(The decision below addresses the claim to reopen.  The underlying question of entitlement to service connection for an acquired psychiatric disorder is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  A December 2005 rating decision denied entitlement to service connection for an acquired psychiatric disorder; the Veteran did not appeal.

2.  Evidence received since December 2005 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A December 2005 RO decision that denied entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The evidence added to the record since December 2005 is new and material; the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for an acquired psychiatric disorder was initially denied by rating decision dated in December 2005, on the grounds that there was no evidence of a current disability or evidence that the Veteran had served in combat.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication - December 2005.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

A petition to reopen the claim was filed in December 2006.  In support of his claim, the Veteran submitted VA and clinical notes showing treatment for PTSD and adjustment disorder, and an April 2008 statement from a private physician diagnosing PTSD.  The Veteran's private physician found that the Veteran's PTSD resulted in part from an incident during service in which the Veteran believed himself to be surrounded by enemy forces.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that the Veteran has submitted new and material evidence.  The record now contains a diagnosis of PTSD that appears to have been made in accordance with DSM-IV criteria.  38 C.F.R. § 4.125.  The record also contains evidence of a stressor involving fear of hostile military activity.  (Although the Veteran described an incident during which he could have potentially been fired upon by U.S. forces, the Veteran's statements and that of a fellow servicemember with first-hand knowledge of the incident demonstrate that the Veteran was at first unaware that the troops about to fire upon him were friendly.)  This new evidence relates to unestablished facts necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim.  Id.  Therefore, presuming its credibility, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.


ORDER

New and material evidence to reopen a claim of service connection for an acquired psychiatric disorder has been received, and to this limited extent, the appeal of this issue is granted.  


REMAND

The Veteran claims service connection for an acquired psychiatric disorder, including PTSD, which he attributes to his service in the Southwest Asia theater of operations in 1991.  Specifically, the Veteran reported that he and a fellow servicemember fell asleep in a vehicle in the desert, and when they awoke they were surrounded by U.S. tanks that were about to fire upon them.  The Veteran and his fellow soldier both reported that they were unaware at first that the tanks about to fire upon them were friendly, and their identities had to be verified by U.S. troops manning the tanks.  The Veteran also testified during his February 2012 hearing that his unit's position was fired upon by SCUD missiles.  

A service connection claim pertaining to PTSD requires specific elements to be met, including corroboration of any in-service stressful event.  See 38 C.F.R. § 3.304(f).  Regulatory changes during the course of the Veteran's appeal have altered the manner of proof in such claims.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).  

In light of these regulatory changes, another examination and opinion should be sought.  The Veteran should also be sent a new Veterans Claims Assistance Act of 2000 (VCAA) letter informing him of the information and evidence necessary to substantiate a claim of service connection for PTSD.  Id.  

In April 2008, the Veteran's private physician, Dr. D., provided a statement diagnosing the Veteran with PTSD, and relating the Veteran's PTSD to the event in which the Veteran was nearly fired upon by friendly forces.  However, 38 C.F.R. § 3.304(f)(3) states that an examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, is necessary before service connection for PTSD can be granted under that regulation.  Accordingly, the Board finds that that matter must be remanded for the Veteran to be afforded a VA examination in connection with his service connection claim.  

Under Clemons, supra, in order to properly assess the Veteran's claim for an acquired psychiatric disorder, the VA psychiatric examination scheduled upon remand must attempt to determine the current diagnosis or diagnoses of his claimed acquired psychiatric disorder(s).  In addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to his active military service and provide a detailed explanation.

In addition, the Board notes that post-service treatment records from the Columbia (South Carolina) VA Medical Center (VAMC) have been obtained.  The most recent records from this facility are dated in August 2008.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Columbia VAMC and request that all records of the Veteran's treatment at that facility since August 2008 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Review the claims folder and ensure that all notification and development actions required by the VCAA are fully complied with and satisfied with respect to the Veteran's claim of service connection for PTSD, including the changes to the regulation regarding stressor verification.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

3.  The AOJ should undertake the evidentiary development deemed necessary to corroborate any identified stressor related to a PTSD diagnosis that has not already been corroborated and is not related to fear of hostile military or terrorist activity.  

4.  Schedule the Veteran for VA examination to determine the nature and etiology of any psychiatric disability.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) are related to his fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified and corroborated stressor that is not related to his fear of hostile military or terrorist activity. A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.   All opinions must be set forth in detail and explained in the context of the record.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


